United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF VETERAN AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1069
Issued: December 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 22, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) February 16, 2011 nonmerit decision. As the last merit
decision in the case was issued on September 21, 2010, the Board lacks jurisdiction over the
merits of the case.1 Pursuant to the Federal Employees’ Compensation Act (FECA)2 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerits of the case.3
1

For decisions of OWCP issued on or after November 19, 2008, the Board’s review authority is limited to
appeals which are filed within 180 days from the date of issuance of OWCP’s decision. 20 C.F.R. § 501.3(e). The
180-day for filing appeal of the September 21, 2010 decision fell on March 21, 2011. As the appeal was filed on
March 22, 2011 and the envelope containing the appeal documents did not present a cancelled postmark, the appeal
was untimely filed. 20 C.F.R. § 501.3(f).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following issuance of the February 16, 2011 OWCP’s decision, appellant submitted new
evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time it
issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a formal
written request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant, a 46-year-old practical nurse, filed a traumatic injury claim on August 11,
2010 alleging that she sustained an injury on December 4, 2009 in the performance of duty. She
explained that, while she was trying to pick up a bandage from the floor, she fell out of a
defective chair and onto her right knee.
OWCP sent appellant an initial development letter on August 18, 2010, notifying her that
the evidence she submitted was insufficient to establish her claim. In particular, it noted that she
should submit a medical report with a diagnosis of her condition and a physician’s opinion
explaining how the alleged incident caused the diagnosed condition. Appellant was also
requested to submit further evidence explaining how the incident occurred. She was afforded 30
days to submit the requested evidence; however, no further evidence was received.
By decision dated September 21, 2010, OWCP denied appellant’s claim. It found that
the December 4, 2009 incident occurred as alleged, but that she had not submitted medical
evidence to substantiate that she sustained an injury as a result of this incident.
Appellant filed a request for reconsideration on February 2, 2011, but did not submit any
evidence.
On February 16, 2011 OWCP denied appellant’s request for merit review. It found that
she had not submitted any new legal argument or evidence in support of her claim.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), to require OWCP to reopen a case for merit review, the
evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a point of law,
(2) advance a relevant legal argument not previously considered by it or
(3) constitute relevant and pertinent evidence not previously considered by
OWCP.
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of these three requirements OWCP will deny the application for
review without reviewing the merits of the claim.

2

ANALYSIS
Appellant requested reconsideration on February 2, 2011 but did not submit any further
argument or evidence in support of her request. She therefore failed to show that OWCP
erroneously applied or interpreted a point of law, did not advance any legal argument not
previously considered, and did not submit evidence which constituted new and relevant evidence
not previously considered by OWCP.
Appellant did not meet the requirements of 20 C.F.R. § 10.606(b) and accordingly her
request to reopen her case for further reconsideration on its merits was properly denied.
CONCLUSION
The Board finds that OWCP properly denied appellant’s traumatic injury claim and its
refusal to reopen her case for a further review on its merits pursuant to 5 U.S.C. § 8128(a) did
not constitute an abuse of discretion.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 16, 2011 is affirmed.
Issued: December 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

